Citation Nr: 0706672	
Decision Date: 03/07/07    Archive Date: 03/13/07

DOCKET NO.  05-17 127	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of service connection for bronchitis, and if so, 
whether service connection is warranted.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

Sarah E. Abraham, Associate Counsel






INTRODUCTION

The veteran served on active duty from August 31 to October 
15, 1959.  

This appeal comes before the Board of Veterans' Appeals (the 
Board) on appeal from a December 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan, that denied the veteran's application to 
reopen a claim of service connection for bronchitis.  

In the April 2005 Statement of the Case, the RO determined 
that new and material evidence had been submitted to reopen 
the veteran's claim, but confirmed and continued the denial 
of service connection on the merits.  The Board, however, 
must initially determine whether new and material evidence 
sufficient to reopen his claim has been received because 
doing so goes to the Board's jurisdiction to reach the 
underlying claim and adjudicate it de novo.  See Jackson v. 
Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001).  Accordingly, 
the Board has identified the issue as set forth on the title 
page.


FINDINGS OF FACT

1. In a May 1982 rating action, the RO denied the veteran's 
application to reopen a claim of service connection for 
respiratory disability; in May 1982, the RO notified the 
veteran of the decision and of his appellate rights, but he 
did not appeal this determination, and the decision became 
final.

2. Evidence received since the May 1982 rating decision 
includes a statement from a private physician that the 
veteran's bronchitis began during service, which is new, and 
raises a reasonable possibility of substantiating the 
veteran's claim.

3. The probative medical evidence clearly and unmistakably 
shows that the veteran's bronchitis pre-existed service.

4. The probative medical evidence clearly and unmistakably 
establishes that the veteran's pre-existing bronchitis 
underwent no chronic worsening or permanent increase in 
severity during or as a result of active service.  


CONCLUSIONS OF LAW

1. The RO's unappealed May 1982 rating decision, which denied 
the veteran's application to reopen a claim of service 
connection for respiratory disability, is final.  38 U.S.C.A. 
§ 7105 (West 2002) (formerly 38 U.S.C. § 4005 (1982)); 38 
C.F.R. §§ 3.160(d), 19.118, 19.153 (1982).  

2. New and material evidence has been presented since the May 
1982 rating decision denying service connection for 
bronchitis, and this claim is reopened. 38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. §§ 3.156, 3.104, 3.160, (2006).

3. The veteran's bronchitis existed prior to active service 
and was not aggravated during active service.  38 U.S.C.A. 
§§ 1131, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 
(2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Notify and Assist

As a preliminary matter, the Board notes that in the 
following decision, the Board reopens the veteran's claim of 
service connection for chronic bronchitis, and thus, no 
discussion of VA's duty to notify him of the criteria 
necessary to substantiate his application to reopen is 
necessary.

With respect to the merits of his bronchitis claim, VA must 
notify the claimant of the information and evidence not of 
record that is necessary to substantiate the claim, and of 
which information and evidence that VA will seek to provide 
and which evidence the claimant is expected to provide See 38 
U.S.C.A. § 5103.  Furthermore, in compliance with 38 U.S.C.A. 
§ 3.159(b), the notification should include the request that 
the claimant provide any evidence in his possession that 
pertains to the claim.  

In this case, the RO provided the veteran 38 U.S.C.A. § 
5103(a) notice in two letters, dated in August 2004 and March 
2006, in connection with his claim for service connection for 
bronchitis.  The letters specifically advised him of the 
information and evidence necessary to substantiate his claim; 
informed him of his and VA's respective responsibilities in 
obtaining evidence in support of his claim; and notified him 
that he should submit any pertinent evidence in his 
possession.  

The Board notes that the U.S. Court of Appeals for Veterans 
Claims (Court) has recently added further requirements to 
what must be contained in the initial notice that is provided 
with regard to downstream elements of a claim for service 
connection. Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  A letter was sent to the veteran in March 2006 to 
inform him of these additional requirements.

For the above reasons, the Board finds that the August 2004 
and March 2006 notices substantially complied with the 
specificity requirements of Quartuccio v. Principi, 16 Vet. 
App. 183 (2002) and Charles v. Principi, 16 Vet. App. 370 
(2002).    

The file shows that the veteran has identified treatment for 
bronchitis by a private physician.  These records have been 
obtained by the RO, dated from March 1996 to June 2004.  The 
file reflects that the veteran has been afforded a VA 
examination in connection with his claim in August 2004.  
Also of record are service medical records, including a 
Medical Evaluation Board (MEB) report.

Thus, the Board concludes that VA's duty to assist the 
veteran in obtaining all pertinent private and VA medical 
records in connection with this claim has been fulfilled.  
See 38 C.F.R. § 3.159(c); Wood v. Derwinski, 1 Vet. App. 190, 
193 (1991).  Based on the procedural history of this case, it 
is the conclusion of the Board that VA has complied with the 
duties to notify and assist obligations set forth in 
38 U.S.C.A. § 5103(a).  Overall, the facts relevant to this 
appeal have been properly developed and there is no further 
action to be undertaken to comply with the provisions of 38 
U.S.C.A. §§ 5103, 5103A, or 38 C.F.R. § 3.159.

Claim to Reopen

By a February 1960 rating decision, the RO denied service 
connection for bronchitis.  The veteran was advised of this 
rating decision in a February 1960 letter.  However, he did 
not file a notice of disagreement and that rating decision 
became final.  

In an April 1982 application, the veteran indicated that he 
was again seeking service connection for a "respiratory 
problem."  The RO denied reopening the claim in a May 1982 
letter, finding that no new and material evidence had been 
received.  This letter provided the veteran notification of 
the decision and of his appellate rights, but he did not 
appeal this determination, and the decision became final.

Because the veteran did not submit a Notice of Disagreement 
(NOD) to the April 1982 rating decision, it became final 
based on the evidence then of record.  38 U.S.C.A. § 7105 
(West 2002) (formerly 38 U.S.C. § 4005 (1982)); 38 C.F.R. 
§§ 3.160(d), 19.118, 19.153 (1982).  However, if new and 
material evidence is presented or secured with respect to a 
claim that has been disallowed the Secretary shall reopen the 
claim and review the former disposition of the claim.  
38 U.S.C.A. § 5108; Manio v. Derwinski, 1 Vet. App. 140, 145 
(1991).  

The evidence considered at the time of the May 1982 consisted 
essentially of the veteran's service medical records.  These 
included an MEB report that found the veteran's bronchitis to 
pre-exist service and a "Certificate Relative to a Fair and 
Full Hearing," signed by the veteran, where he acknowledged 
the MEB's findings, declined a hearing before a Physical 
Evaluation Board, and requested administrative discharge 
without disability retirement pay.   

The veteran applied for service connection for his bronchitis 
again in July 2004.  
The claim was filed after the effective date of the most 
recent amendment of 38 C.F.R. § 3.156(a), which expressly 
applies only to claims filed on or after August 29, 2001.  
Consequently, the Board is deciding this appeal under the 
most recent version of the regulations, which reads (in 
pertinent part) as follows:

New evidence means existing evidence not previously 
submitted to agency decision-makers.  Material evidence 
means existing evidence that, by itself or when 
considered with previous evidence of record, relates to 
an unestablished fact necessary to substantiate the 
claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim 
sought to be reopened, and must raise a reasonable 
possibility of substantiating the claim.  
38 C.F.R. § 3.156(a).

Evidence received since the final RO determination is 
presumed credible for the purposes of reopening the claim 
unless it is inherently false or untrue, or it is beyond the 
competence of the person making the assertion.  Justus v. 
Principi, 3 Vet. App. 510 (1992).

Evidence obtained in connection with the attempt to reopen 
includes VA and private medical records, dated since April 
1982.  Of particular interest is a March 2005 statement from 
a private physician, linking the veteran's bronchitis with 
service.  This report was not considered previously and 
relates to an unestablished fact necessary to substantiate 
the claim.  The veteran has therefore presented new and 
material evidence to reopen the claim for service connection 
for bronchitis. Accordingly, the petition to reopen is 
granted.

Background & Analysis

Service connection may be granted for a disability resulting 
from disease or injury incurred or aggravated during active 
service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  The law 
also provides that service connection may be granted for any 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The law provides that a veteran who served during a period of 
war, or during peacetime service after December 31, 1946, is 
presumed to be in sound condition when he or she entered into 
military service, except for conditions noted on the entrance 
examination.  38 U.S.C.A. §§ 1111, 1132 (West 2002).  Here, 
bronchitis was not noted at entrance examination, and 
therefore, the veteran is presumed sound at entrance.  To 
rebut that presumption, VA must establish by clear and 
unmistakable evidence both that the disability existed prior 
to service and that it was not aggravated by service.  
38 C.F.R. § 3.304(b).  

The veteran contends that he "developed a serious lung and 
breathing problem" while in service.  Service medical 
records show no respiratory disability at active duty service 
entry in August 1959; however, the veteran did note at this 
August examination that he had had shortness of breath and 
pain or pressure in the chest.  The veteran was then seen in 
September 1959 and diagnosed with asthma.  A follow up 
examination that same month changed the diagnosis to chronic 
bronchitis.  It was also noted that the veteran revealed that 
he had this condition for nine years and had never sought 
medical treatment.  When questioned as to why this had not 
been reported at the time of his intake physical, the veteran 
responded that it was an "unintentional oversight."  The 
MEB reviewed the veteran's case in October 1959 and deduced 
that, "this man should be separated from the service because 
of a condition existing prior to entry into service."  The 
MEB determined that the veteran's bronchitis had not only 
pre-existed service, but also was not aggravated by service.

Additionally, the file contains a document titled, 
"Certificate Relative to a Fair and Full Hearing," which 
was signed by the veteran in October 1959.  Essentially, this 
document states that the veteran is suffering from chronic 
bronchitis, the MEB considered this condition to pre-exist 
service, the veteran waived his right to a hearing to contest 
the MEB's conclusions and the veteran understands that his 
discharge is without disability retirement pay.  This 
statement was signed voluntarily by the veteran.  

The only other medical evidence addressing the onset of the 
veteran's bronchitis consists of a March 2005 statement 
prepared by the veteran's private treating physician, Richard 
Switzer, MD.  This is a 3 sentence document.  The first 
identifies the veteran as a patient of his with chronic 
bronchitis.  The second relates the "condition developed 
while he was in the military and continues to be an ongoing 
problem for him," and the last simply advises Dr. Switzer 
would provide further information and testing to verify the 
veteran's condition if that was desired.  

Neither in this statement nor in any of his records of 
treatment of the veteran is it indicated that Dr. Switzer 
reviewed the veteran's service medical records, and he 
provided no rational in support of his opinion or conclusion 
regarding the onset of this disability.  Therefore, the Board 
concludes the opinion was based simply on a history provided 
by the veteran, (a history inconsistent with the actual 
service medical records). 

The MEB's determination, which considered the veteran's 
reported history in the context of a detailed assessment of 
his disability, is not invalid simply because it relied on 
the veteran's account of his pre-service symptoms.  See 
Harris v. West, 203 F.3d 1347, 1351 (Fed. Cir. 2000); Adams 
v. West, 13 Vet. App. 453, 456 (2000).  It was prepared 
concurrently with the veteran's in-service diagnosis and was 
based on a physical examination and a thorough review of the 
record.  Moreover, the MEB is not merely a collection of 
three doctors; it is an entity that it is charged with 
rendering a factual determination as to the cause and extent 
of a service member's disability.  The MEB is established to 
act on behalf of the service department in making 
determinations of fitness to continue service.  

Here, the veteran's service entry examination was negative 
for any findings attributable to bronchitis, which thereby 
gives rise to a presumption of soundness.  38 U.S.C.A. § 
1111; 38 C.F.R. § 3.304.  However, the October 1959 Medical 
Board evaluation found that the veteran had a history of 
bronchitis that existed prior to service, that it was not 
aggravated by service, and that the veteran was physically 
disqualified for service.  The veteran signed a "Certificate 
Relative to a Fair and Full Hearing," essentially reflecting 
that he did not contest these findings, and was honorably 
discharged that same month.  The Board finds this evidence 
clearly and unmistakably establish the veteran's bronchitis 
pre-existed service and was not aggravated by service. 

With regard to the post-service medical opinion evidence, and 
particularly the impression offered by Dr. Switzer, the Board 
points out that in Kowalski v. Nicholson, 19 Vet. App. 171 
(2005), the Court, reaffirmed that in evaluating medical 
opinion evidence, the Board may reject a medical opinion that 
is based on facts provided by the veteran that have been 
found to be inaccurate or because other facts present in the 
record contradict the facts provided by the veteran that 
formed the basis for the opinion.  Id. at 179; see also Pond 
v. West, 12 Vet. App. 341, 345 (1999) (a medical opinion 
based on a factual predicate that has been rejected by the 
Board has no probative value).  Here, as discussed above, the 
service medical records show that the veteran conceded his 
condition pre-existed service.  His current statements that 
his bronchitis developed while he was in-service completely 
contradict his prior statements.  

The Board finds that the veteran's 1959 statements, which 
were contemporaneous with the Medical Board evaluation, far 
outweigh any recent statements to the contrary. Thus, Dr. 
Switzer's opinion, based as it is on an inaccurate medical 
history, is of no probative value.  

While laypersons have submitted statements reflecting their 
belief that the veteran's bronchitis was caused or aggravated 
by service, these individuals are not competent to make a 
medical diagnosis or to relate a medical disorder to a 
specific cause. Likewise, while the veteran is competent to 
describe symptoms that he may have observed or treatment he 
may have received, he is not competent to render medical 
diagnoses or to establish an etiological relationship merely 
by his own assertions; such matters require medical 
expertise.  38 C.F.R. § 3.159(a)(1) (Competent medical 
evidence means evidence provided by a person who is qualified 
through education, training or experience to offer medical 
diagnoses, statements or opinions; see also Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 
Vet. App. 492, 494-95 (1992)).  

In sum, consistent with the veteran's in-service statements 
and the contemporary and expert medical evidence, his 
bronchitis clearly and unmistakably existed prior to service 
and was not aggravated by such service.  Accordingly, service 
connection must be denied. 


ORDER

Service connection for bronchitis is denied.



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


